DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 37-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 37-56, the prior art fails to teach determining a trajectory of a mechanical component of a radiation treatment delivery system between two points by determining the settling distance is less than or equal to the allocated distance; determining a cruise velocity of the mechanical component, the cruise velocity including an initiated cruise velocity or an updated cruise velocity from a previous iteration; determining a first time travelled by the mechanical component during a velocity of the mechanical component changed from the entry velocity to the cruise velocity under the set of constraints; determining a first distance travelled by the mechanical component during the first time; determining a second time travelled by the mechanical component during a velocity of the mechanical component changed from the cruise velocity to the exit velocity under the set of constraints; determining a second distance travelled by the mechanical component during the second time; determining a sum distance of the first distance and the second distance; assessing a termination condition by comparing the sum distance with the allocated distance; and in response to determining that the termination condition is not satisfied, reducing the cruise velocity to generate the updated cruise velocity to be used in a next iteration and performing a next iteration; and determining the trajectory of the mechanical component between the two points based on the cruise velocity in last iteration as claimed in independent claims 37, 48 and 56.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sladek et al. (US 8290611) and Otto (US 20080226030), Hosek et al. (US 6216058) and Hissoiny et al. (US 20190175940) teaches trajectory planning system but fails to teach the allowable subject matter above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.